Citation Nr: 1610375	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a left upper extremity neurological disorder (claimed as left hand carpal tunnel syndrome).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran served in the Alabama Air National Guard and had active duty service from December 1990 to March 1991, from November 2001 to March 2002, from January 2003 to August 2003, and from July 2012 to February 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and March 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Montgomery, Alabama, respectively.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of that hearing has been associated with the claims file.  

The Board remanded the claim for service connection a left upper extremity neurological disorder in May 2014.  The case has since been returned for appellate review.

The Board also notes that the Veteran's appeal had originally included the issue of entitlement to service connection for a skin disorder.  However, during the pendency of the appeal, the RO granted that claim in a December 2014 rating decision.  The RO's grant of service connection constitutes a full award of the benefit sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997).  Thus, the matter is no longer in appellate status. See Grantham, 114 F.3d at 1158   (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

To the extent that the Veteran's January 2016 brief attempted to file an increased evaluation claim for the skin disorder, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160.  

Subsequent to the May 2014 remand, the issue of entitlement to service connection for an acquired psychiatric disorder was certified to the Board.  While the Veteran requested and received a hearing in connection with his claim for service connection for a left upper extremity disorder claim, he indicated that he did not want to have a hearing in connection with his acquired psychiatric claim in his March 2014 substantive appeal.  

Additionally, review of the claims file shows that the Veteran has been diagnosed with other psychiatric disorders, including depression, mood disorder, and adjustment disorder.  Therefore, the Board has recharacterized the issue as reflected on the first page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Finally, the Board notes that the RO first denied the Veteran's claim for service connection for an acquired psychiatric disorder in a June 2010 rating decision.  Following that decision, in an August 2010 letter, the RO erroneously informed the Veteran that new and material evidence was needed in order to reopen his claim.  As such, the Veteran was not properly notified that he had a one-year period to appeal the June 2010 decision.  Further, in May 2011, the Veteran submitted new and material evidence in connection with his claim.  As new and material evidence was submitted within one year of the June 2010 rating decision, that decision did not become final and remains on appeal.  38 C.F.R. § 3.156(b).  Therefore, the Board will consider the claim on a de novo basis.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been shown to have a current left upper extremity neurological disorder that manifested in service or that is otherwise related to his military service.


CONCLUSION OF LAW

The Veteran's current left upper extremity neurological disorder was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the Veteran with notice in November 2006, prior to its decision on the claim in February 2007.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any available, outstanding evidence that is pertinent to the claim being decided herein.

The Veteran was also afforded VA examinations in April 2014 and October 2014 in connection with the claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the October 2014 VA examination obtained in this case is adequate, as it is predicated on a full reading of the Veteran's claims file and an examination of the Veteran. The VA examiner considered all of the pertinent evidence of record, to include the neurological testing of the Veteran's left upper extremity, and provided a complete rationale for the opinions stated, relying on and citing to the neurological test results reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

The Board also finds that there has been compliance with the prior remand directives, and there has been no assertion otherwise.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, as noted above, the Veteran was afforded an opportunity to present testimony at a hearing before the Board in March 2014.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101  and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The disorder at issue in this case is not listed as a chronic disease in the regulation.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (3). 

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor." Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. §12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505. Id.  

The fact that a claimant has established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA. Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).

Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty for training (INACDUTRA). Paulson v. Brown, 7 Vet. App. 466, 470-71   (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999), vacated on other grounds sub nom; McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis added in McManaway)); see also Biggins, 1 Vet. App. at 479   (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left upper extremity neurological disorder.

The Veteran's service treatment records include a September 1990 supplemental enlistment examination that does not note a left upper extremity neurological disorder.  He later reported left hand pain and numbness during a period of active duty in June 2003 after taking down tents during a deployment to Iraq.  He was seen by the Alabama Neurology Clinic in July 2003 for these symptoms.  At that appointment, the Veteran reported having numbness in his hand in the mornings upon waking up, as well as intermittent numbness and pain in the wrist and hand as a result of his activity level.  He was diagnosed him with left hand pain and numbness with possible carpal tunnel syndrome; however, the physician ordered nerve conduction studies.  

The results of the July 2003 nerve study revealed a mild left ulnar motor conduction delay across the elbow, which suggested mild left elbow ulnar neuropathy.  However, the study did not support a diagnosis of carpal tunnel syndrome.  

The Veteran's service treatment record show that he was noted as having a diagnosis of carpal tunnel syndrome one week later; however, such records did not discuss the July 2003 nerve study, which had found no evidence of such a disorder.  Indeed, in August 2003, the Veteran was put on profile for his left elbow symptoms, but such records also note that the nerve study results were pending at that time, thereby confirming that his military provider had not yet seen the results of the nerve conduction study.  As noted above, the nerve conduction study showed a diagnosis of mild ulnar neuropathy and specifically stated that a diagnosis of carpal tunnel syndrome was not supported by the test results.

The Veteran's service treatment records subsequently show that he was seen on several occasions in 2003 and 2004 for his left hand pain and numbness.  An October 2003 MRI revealed an asymmetric disc bulge of the cervical spine, and the Veteran was again referred to the Alabama Neurological Clinic.  At a January 2004 appointment with the Alabama Neurological Clinic, the Veteran's doctor noted the presence of mild ulnar neuropathy and a small disc bulge of the cervical spine.  He opined that the Veteran's discomfort was likely secondary to a combination of ulnar neuropathy at the elbow and cervical disc disease.

The Veteran was then treated for pain and numbness of the elbow and hand at a VA Medical Center in October 2004.  At that time, his doctor noted that he had ulnar neuropathy and reported that he would rule out cubital tunnel syndrome.  An x-ray performed at that time revealed a normal left elbow with normal bone, joint, and soft tissue.

Service treatment records dated in March 2005 document that the Veteran reported having mild ulnar neuropathy, which bothered him from time to time. 

In November 2005, the Veteran reported numbness and tingling of the left hand with numbness in all digits.  Nerve conduction studies were performed on the left median and ulnar nerves.  At that time, left median and ulnar nerve studies were within normal limits; however, decreased conduction velocity was found at the left median nerve.  As such, left carpal tunnel syndrome of mild severity was diagnosed, at that time, and the Veteran was given a splint to wear at night.  Notably, this diagnosis was made after the Veteran's period of active duty in 2003.  He was not ordered into Federal service by the President of the United States or performing "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 at that time.

The Veteran was noted to have received workman's compensation in June 2011 due to pain and swelling of his hand, which occurred during training at a firing range for his civilian position.  It appears that the Veteran had to reduce his hours for two days in a row due to his symptoms.  

In April 2014, the Veteran was afforded a VA examination at which time he was diagnosed with bilateral carpal tunnel syndrome.  While the examiner reported that the date of onset was 2003, this date appears to be recorded as a result of the Veteran's report rather than a review of the contemporaneous medical records that specifically indicated that he did not have such a diagnosis.  Moreover, the Board finds that the examination was inadequate, as no etiology opinion was provided.

The Veteran was afforded another VA examination in October 2014 in connection with his claim.  After review of the Veteran's claims file and a physical examination of the Veteran, the examiner diagnosed him with ulnar neuropathy with onset in July 2003, left C5/6 cervical radiculopathy with onset in January 2004, and carpal tunnel syndrome with onset in October 2014.  The examiner opined that these conditions were less likely than not related to the Veteran's military service.  In support of her opinion, the examiner cited to the nerve studies performed during and after his military service.

With regard to the Veteran's ulnar neuropathy diagnosis, the October 2014 VA examiner found that, per the EMG/nerve conduction study testing performed in service in 2003, the Veteran's left extremity disorder was caused by compression of the nerve at the elbow.  However, the Veteran's current ulnar neuropathy study testing revealed that his symptoms were the result of compression of the ulnar nerve at the wrist.  Thus, the examiner found that the nerve conduction studies of record show that the current cause of ulnar neuropathy at the wrist was a different and separate condition from the compression of the ulnar nerve at the elbow, which was diagnosed in 2003.  The examiner stated that the causes of the neuropathies were clearly different.  Further, she found that there was no longer any evidence of compression of the ulnar nerve at the elbow.  As such, the Veteran's current left upper extremity neuropathy was not related to his injury in service, as it was a different and separate condition.  She indicated that his original neuropathy, which was caused by compression at the elbow, had resolved.

The October 2014 VA examiner also opined that the Veteran's left C5-6 radiculopathy was less likely than not incurred in or caused by the claimed in-service injury, as there was no evidence of such a current disorder upon testing.  Therefore, the examiner opined that the Veteran's cervical condition had resolved.

Finally, the October 2014 VA examiner opined that the Veteran's current carpal tunnel syndrome was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, she noted that there was no evidence, either on examination or on EMG/nerve conduction study, which showed that the left upper extremity symptoms documented from 2003 to 2005 were related to carpal tunnel syndrome.  She noted that the objective evidence of record showed that this condition did not manifest in service, as the EMG/nerve conduction studies clearly showed normal median nerve velocities at the wrist without evidence of compression of the median nerve or median neuropathy between 2003 and 2005.

The Board does note that the Veteran himself has stated that his left upper extremity symptoms began in service and have continued since that time.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current neuropathy disorders, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship.  Indeed, even the Veteran's medical providers with medical experience and training repeatedly used EMG/nerve conduction testing and MRI imaging to determine the cause of the Veteran's left extremity symptoms.  Such studies showed that the Veteran's symptoms of left upper extremity pain and numbness were, in fact, caused by two separate conditions with carpal tunnel syndrome developing post-service after the resolution of the Veteran's original left elbow condition.

Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the October 2014 VA examiner's opinion to be more probative, as it was based on a review of the record and the examiner's medical expertise.  She provided a thorough rationale with a discussion of the Veteran's EMG/nerve conduction studies and other factors.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a left upper extremity neurological disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 


ORDER

Service connection for a left upper extremity neurological disorder is denied.



REMAND

The Board finds that a remand is necessary for another VA psychiatric examination.  While the Veteran was afforded an examination in April 2014, that examiner did not provide an opinion regarding the etiology of the claimed disorder.  Moreover, while the Veteran's VA medical records reflect diagnoses such as depression, mood disorder, adjustment disorder, and anxiety, none of these disorders were addressed by the April 2014 examiner.  In addition, VA medical records suggest that the Veteran's mood disorder and/or depression may be related to his service-connected skin disability.  As such, the Board finds that a VA examination and medical opinion are needed and that the AOJ should provide notice to the Veteran regarding secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.


3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.

For any diagnosis identified other than PTSD, the examiner should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is related to the Veteran's military service.

With respect to PTSD, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the claim that the Veteran's wife was attacked while he was deployed to Iraq.  The examiner should specifically comment on the September 2011 statement from Lighthouse indicating that a forensic rape exam was performed on the Veteran's wife in May 2003.  

If a diagnosis of PTSD is not found, the examiner is asked to specifically comment on the Veteran's April 2014 VA examination, which diagnosed the Veteran with PTSD.

The VA examiner should also address whether any current acquired psychiatric disorder is caused by or permanently aggravated by the Veteran's service-connected skin disorder.  The examiner is asked to specifically comment on the Veteran's VA medical records, which appear to note that the Veteran's mood disorder is secondary to his chronic skin condition, such as during appointments in March 2009, July 2010, and August 2010.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. This SSOC should set forth the provisions of 38 C.F.R. § 3.310.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


